The opinion of the court was delivered by
Aleen, J.:
The defendant was convicted on 13 counts of unlawful sales of intoxicating liquor. Many errors are assigned and urged on our consideration. On the other hand, the sufficiency of the bill of exceptions and record to present any of these questions is challenged on numerous grounds, but the principal one is that no part of the evidence, and none of the preliminary motions or rulings, are contained in the bill of exceptions. An examination of the record shows this claim to be correct. The only thing purporting to be a bill of exceptions is placed in the midst of the papers, which the clerk has certified to as a transcript, and does not contain any evi*23dence, or anything else but recitals of what had been done. What purports to be a transcript of the testimony follows this ■bill of exceptions, and thereafter come what appear to be instructions, etc.; but neither the papers preceding nor those following the bill of exceptions are referred to in any manner by the bill, nor does it attempt even by reference to make them a part of the bill of exceptions.
It has been decided over and over again by this court that in order to have the testimony in a case considered by this court, it must be included in a bill of exceptions. Merely attaching it to one furnishes no authentication. (The State v. McClintock, 37 Kas. 40; The State v. Carr, 37 id. 421; The State v. Tilney, 44 id. 581.)
As none of the matters complained of are presented by a proper record, there is no question for our consideration, and the appeal will be dismissed.
All the Justices concurring.